This is a suit for the interdiction of the defendant. She is alleged to be an imbecile, notoriously insane, and not capable of taking care of herself or of managing her *Page 886 
estate. The plaintiff is the son of a deceased first cousin of the defendant. The suit was dismissed on an exception of no right of action, because there was living in the parish a first cousin, who was the nearest relation, of the defendant. The plaintiff has appealed from the judgment dismissing his suit. The first cousin of the defendant was a widow named Mrs. Octavie Teoulet Lasalle, the daughter of a deceased brother of the defendant's mother and of the plaintiff's grandmother. The defendant's mother and the plaintiff's grandmother were dead when this suit was filed; and Mrs. Lasalle, the first cousin of the defendant, died after the plaintiff had appealed from the judgment dismissing his suit. A certified copy of the death certificate has been filed in this court; and it is admitted, of course, by counsel for the defendant, that Mrs. Lasalle is dead. The only reason, therefore, for the judgment which denied to the plaintiff a right of action has disappeared; that is to say, that there was, when the judgment was rendered, a person who was of closer relation to the defendant than the plaintiff was. Whether that was a sufficient reason for the dismissal of the suit is a question which we need not now decide. It was the only reason for the judgment which was rendered, and, as the reason has vanished, the judgment must be set aside and the case remanded to the district court for further proceedings.
The judgment is annulled and the case is ordered remanded to the district court for further proceedings. The defendant is *Page 887 
to pay the costs of this appeal; the question of liability for other court costs is to abide the final disposition of the case.